DETAILED ACTION
Claims 1-10 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 6/28/2022.

	Withdrawn objections and rejections
The specification objections have been withdrawn due to amendment.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laszio (EP 3 503 463 A1), in view of Official Notice.
As per claim 1:
Laszio disclosed an information processing apparatus that performs processing by calculating data and a program stored in a main storage device by means of a CPU while referring to the data and program (Laszio: Figure 1 element 110, paragraph 27)(Computer programs stored in memory are executed by the processor.), 
wherein the information processing apparatus includes:
an entropy generation source that is connected to the main storage device via the CPU, and generates an entropy source (Laszio: Figure 1 element 102, paragraph 28)(The hardware source generates a first set of entropy values.);
the main storage device stores:
an OS that allocates a resource for each program (Laszio: Figure 1, paragraph 27)(Official notice is given that main memory can store operating systems (OS) for the advantage of performing scheduling of processes for execution and allocations of processing resources for execution. Thus, it would have been obvious to one of ordinary skill in the art to implement an OS within the main memory storage of Laszio.);
an entropy source collection and delivery program that collects and delivers the entropy source (Laszio: Figure 1 element 103, paragraph 29)(The seed generator receives the first set of entropy values and generates a second set of entropy values. Laszio doesn’t explicitly state if the seed generator is implemented by hardware or software. Official notice is given that hardware logic can be implemented as software code for the advantages of cost efficient design, testing, and implementation. Thus, it would have been obvious to one of ordinary skill in the art to implement the seed generator of Laszio as a software program stored in main memory.); and 
a data protection program that performs protection processing of the data by using the entropy source delivered by the entropy source collection and delivery program (Laszio: Figure 1 elements 105 and 111-112, paragraphs 30-32)(The pseudorandom number generator and key generator produce blocks of ciphertext or authentication codes, which provides secure protection of the secure application. Laszio doesn’t explicitly state if the pseudorandom number generator and key generator are implemented by hardware or software. Official notice is given that hardware logic can be implemented as software code for the advantages of cost efficient design, testing, and implementation. Thus, it would have been obvious to one of ordinary skill in the art to implement the pseudorandom number generator and key generator of Laszio as a software program stored in main memory.), 
wherein the entropy source collection and delivery program includes:
an entropy source collection unit that repeatedly collects a first entropy source from the entropy generation source (Laszio: Figures 1-2 elements 102-103 and 200, paragraphs 28-29, 33, and 43)(The hardware source can be implemented as a ring oscillator, which repeatedly produces the first set of entropy values by storing counter values. The seed generator receives the first set of entropy values.), and 
an entropy source generation and delivery unit that generates a second entropy source which is a pseudo-random number from the first entropy source, and repeatedly delivers the second entropy source to the data protection program (Laszio: Figures 1-2 elements 102-105 and 200, paragraphs 29-30, 33, and 43)(The hardware source can be implemented as a ring oscillator, which repeatedly produces the first set of entropy values by storing counter values. The seed generator receives the first set of entropy values and generates a second set of entropy values. The whitening function allows for removing non-random properties of the second set of entropy values (i.e. pseudo-random number). These values are delivered to the pseudorandom number generator.), and 
wherein the data protection program includes:
an entropy source acquisition unit that repeatedly acquires the second entropy source delivered by the entropy source collection and delivery program, and generates a third entropy source from a plurality acquired second entropy source (Laszio: Figures 1-2 elements 102, 105, and 200, paragraphs 30, 33, and 43)(The pseudorandom number generator generates a third set of entropy values based on the received second entropy values. The second set of entropy values originate from the repeated production of the first set of entropy values, generated by the hardware source (e.g. ring oscillator).); and 
a data protection processing unit that performs the protection processing of the data by using the third entropy source (Laszio: Figure 1 elements 111-112, paragraphs 31-32)(The key generator receives the third set of entropy values to produce blocks of ciphertext or authentication codes, which provides secure protection of the secure application.).
As per claim 2:
Laszio disclosed the information processing apparatus according to claim 1, wherein the OS delivers the second entropy source from the entropy source collection and delivery program to the data protection program (Laszio: Figure 1 elements 103-105, paragraphs 29-30)(The pseudorandom number generator receives the second set of entropy values. In view of the above official notice, the OS performing scheduling and resource allocation for processes indirectly delivers the second set of entropy values to the pseudorandom number generator.)
As per claim 3:
Laszio disclosed the information processing apparatus according to claim 1, wherein, when a plurality of the programs including the entropy source collection and delivery program, the data protection program, and malware repeatedly tries to simultaneously access a same resource (Laszio: Figure 1, paragraph 27)(Official notice is given that computing systems can include malware for the advantage of allowing attackers the ability to steal data. Thus, it would have been obvious to one of ordinary skill in the art that the computing system of Laszio can be infected with malware. In view of the above official notices, the various programs access the entropy values.), the OS changes an access order of the programs to the resource for each try (Laszio: Figure 1 element 110, paragraph 27)(In view of the above official notice, the OS performing scheduling and resource allocation for processes changes the access order of programs attempting to access resources.).
As per claim 4:
Laszio disclosed the information processing apparatus according to claim 3, wherein, when an interruption due to the plurality of programs including the malware occurs while the entropy source collection and delivery program is being executed:
the OS saves the first entropy source and the second entropy source in an entropy source collection and delivery program save region within a kernel space within the main storage device; and prohibits the malware executed by the interruption from accessing the entropy source collection and delivery program save region (Laszio: Figure 1 element 110, paragraph 27)(Official notice is given that memory can include kernel memory space to save privileged data to on interrupts for the advantage of ensuring only privileged applications can access privileged data. Thus, it would have been obvious to one of ordinary skill in the art to implement saving entropy values to kernel memory space upon interruptions in Laszio.).
As per claim 5:
Laszio disclosed the information processing apparatus according to claim 3, wherein, when an interruption due to the plurality of programs including the malware occurs while the data protection program is being executed: the OS saves the third entropy source in a data protection program save region within a kernel space within the main storage device; and prohibits the malware executed by the interruption from accessing the data protection program save region (Laszio: Figure 1 element 110, paragraph 27)(Official notice is given that memory can include kernel memory space to save privileged data to on interrupts for the advantage of ensuring only privileged applications can access privileged data. Thus, it would have been obvious to one of ordinary skill in the art to implement saving entropy values to kernel memory space upon interruptions in Laszio.).
As per claim 6:
Laszio disclosed the information processing apparatus according to claim 1, wherein the main storage device includes:
a shared memory region accessible by a plurality of the programs including the entropy source collection and delivery program and the data protection program (Laszio: Figure 1, paragraph 27)(In view of the above official notice, the main memory is a shared memory for storage of the processor’s applications.),
wherein the entropy source collection and delivery program writes the second entropy source to the shared memory region (Laszio: Figure 1 element 103, paragraph 29)(The seed generator receives the first set of entropy values and generates a second set of entropy values. In view of the above official notices, the seed generator is a software program that writes output data to main memory (i.e. shared memory).), and 
wherein the data protection program acquires the second entropy source written to the shared memory region (Laszio: Figure 1 element 105, paragraph 30)(The pseudorandom number generator receives second entropy values. In view of the above official notices, the seed generator is a software program that receives input data from main memory (i.e. shared memory).).
As per claim 7:
Laszio disclosed the information processing apparatus according to claim 6, wherein the plurality of programs includes malware (Laszio: Figure 1, paragraph 27)(Official notice is given that computing systems can include malware for the advantage of allowing attackers the ability to steal data. Thus, it would have been obvious to one of ordinary skill in the art that the computing system of Laszio can be infected with malware.), and 
wherein the OS determines a timing at which the shared memory region is accessible by the plurality of programs at any time (Laszio: Figure 1, paragraph 27)(In view of the above official notice, the OS determines the timing of application scheduling, which allows for access to shared memory.).
As per claim 8:
Laszio disclosed the information processing apparatus according to claim 1, wherein the entropy source generation and delivery unit includes 
a seed generation unit that generates a seed by using the first entropy source (Laszio: Figure 1 element 103, paragraph 29); and 
an entropy source delivery unit that generates the second entropy source from the seed, and delivers the generated second entropy source to the data protection program (Laszio: Figure 1 elements 103-104, paragraphs 29-30)(The second set of entropy values are sent to the pseudorandom number generator.).
As per claim 9:
Laszio disclosed the information processing apparatus according to claim 8, wherein the entropy source delivery unit includes:
an entropy source generation unit that generates the second entropy source from the seed by using a pseudo-random number generator (Laszio: Figure 1 elements 103-105, paragraphs 29-30)(The seed generator receives the first set of entropy values and generates a second set of entropy values. The whitening function allows for removing non-random properties of the second set of entropy values (i.e. pseudo-random number).).
As per claim 10:
Laszio disclosed the information processing apparatus according to claim 1, wherein 
the entropy source collection unit repeats processing of accessing the entropy generation source and storing the acquired first entropy source in an entropy pool of a general-purpose register of the CPU (Laszio: Figure 1 element 102, paragraph 28)(Official notice is given that programs executing can store execution results in registers for the advantage of increased memory access speeds. Thus, it would have been obvious to one of ordinary skill in the art to implement general-purpose registers within Laszio to store sets of entropy values.).

Response to Arguments
The arguments presented by Applicant in the response, received on 6/28/2022 are not considered persuasive.
Applicant argues for claim 1:
“Indeed, Laszlo discloses delivery and acquisition of the entropy source. 
Claim 1, however, requires that after the delivery and the acquisition of the entropy source are repeatedly performed, the data protection processing is performed. 
Therefore, Laszlo fails to teach or suggest claim 1.” 

This argument is not found to be persuasive for the following reason. Laszio disclosed that the hardware source can be implemented as a ring oscillator, which repeatedly produces the first set of entropy values by storing counter values. These first set of entropy values are output to the seed generator through the key generator, which allows for repeatedly processing the first set of entropy values into the third set of entropy values to provide secure protection of the secure application. Thus, reading upon the newly claimed limitations.
Applicant argues regarding the official notices taken:
“Applicant submits that notice of facts beyond the record which may be taken by the Examiner must be “capable of such instant and unquestionable demonstration to defy dispute.” “It is not appropriate for the Examiner to take official notice without citing a prior art reference where certain facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known” (MPEP §2144.03)
MPEP §2144.03 (c) also states, “If applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained...If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding” (see 37 CFR 1.104(d)(2)).”

This argument is not found to be persuasive for the following reason. MPEP 2144.03 C states “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art … A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” Applicant’s response hasn’t included why the noticed fact isn’t considered well-known in the art. The concepts of storing an OS in memory and implementing hardware as software (and vice versa) are well-known and capable of instant and unquestionable demonstration. Thus, the official notices taken are maintained. 
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183